 


109 HR 430 IH: To amend the Intermodal Surface Transportation Efficiency Act of 1991 to identify a route that passes through the States of Texas, New Mexico, Oklahoma, and Kansas as a high priority corridor on the National Highway System.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 430 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Udall of New Mexico (for himself, Mr. Moran of Kansas, Mr. Lucas, Mr. Thornberry, Mr. Pearce, Mr. Reyes, and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Intermodal Surface Transportation Efficiency Act of 1991 to identify a route that passes through the States of Texas, New Mexico, Oklahoma, and Kansas as a high priority corridor on the National Highway System. 
 
 
1.Southwest Passage Initiative for regional and interstate transportationSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 112 Stat. 191) is amended by adding at the end the following: 
 
(46)The corridor extending from the point on the border between the United States and Mexico at El Paso, Texas, where United States Route 54 begins, along United States Route 54 through the States of Texas, New Mexico, Oklahoma, and Kansas, and ending in Wichita, Kansas, to be known as the Southwest Passage Initiative for Regional and Interstate Transportation Corridor or SPIRIT Corridor.. 
 
